            Case 6:18-bk-06821-KSJ        Doc 508     Filed 05/19/21   Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov


In re:                                                     Chapter 7

DON KARL JURAVIN,                                          Case No. 6:18-bk-06821-KSJ

         Debtor.                                           Case No. 6:20-bk-01801-KSJ

____________________________________/                      Jointly Administered with
                                                           Case No. 6:18-bk-06821-KSJ
DON KARL JURAVIN
Case No. 6:18-bk-06821-KSJ

      Applicable Debtor.
____________________________________/

                                    PROOF OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Order Abating Motion to Compel

(Abandonment/Turnover/Other) (Doc. No. 507), has been provided to the following parties and

persons of interest as listed below on May 19, 2021 via:

CM/ECF to:

United States Trustee, George C. Young Federal Bldg., 400 W. Washington Street, Suite 1100,
Orlando, FL 32801

Dennis D. Kennedy, Trustee, P. O. Box 541848, Merritt Island, FL 32954

Aldo G. Bartolone, Jr., Bartolone Law, PLLC, 1030 North Orange Avenue, Suite 300, Orlando, FL
32801

James D. Ryan, Esq., 636 U.S. Highway One, Suite 110, North Palm Beach, FL 33408

U.S. Mail to:

Hal E. Hershkowitz, Hershkowitz & Kunitzer, P.A., 5039 Central Avenue, St. Petersburg, FL 33710
          Case 6:18-bk-06821-KSJ       Doc 508    Filed 05/19/21    Page 2 of 2




Don Karl Juravin, 15118 Pendio Drive, Montverde, FL 34756


                                                 /s/ Bradley M. Saxton
                                                 Bradley M. Saxton, Esquire
                                                 Florida Bar No. 0855995
                                                 bsaxton@whww.com
                                                 WINDERWEEDLE, HAINES, WARD
                                                   & WOODMAN, P.A.
                                                 Post Office Box 880
                                                 Winter Park, FL 32790-0880
                                                 (407) 423-4246
                                                 (407) 645-3728 (facsimile)
                                                 Attorneys for Dennis D. Kennedy, Trustee
